DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/10/2021 has been entered. Claims 1, 4-5, 6, 8, 10, 13, 16, 18, and 20 are amended.  Claims 7, 9, 17, 19, and 21-25 are cancelled. Claims 1, 4-6, 8, 10-13, 16, 18, and 20 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 09/10/2021, with respect to claims 1, 13, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 4-6, 8, 10-13, 16, 18, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-6, 8, 10-13, 16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Arredondo generally teaches tags representing characteristic terms in a set of matter-specific local documents, such as an accumulating litigation or medical record, are identified and used to evaluate the relevance to a user of each of a set of global documents that are generally accessible but have a priori unknown relevance to the current matter. User-entered keywords and other parameters may also be incorporated into the search strategy to increase the relevance of returned documents. At least one tag is extracted from the local documents, each tag being characteristic of the current matter. The global documents are then searched and an estimate is computed of the relevance of each global document as a function of a measure of a degree inclusion of the tags. 
Chattopadhyay generally teaches a natural language query (NLQ), written in a language native to a user can be transformed to a structured language query (SLQ) that is supported by a relational database interface in a manner that accurately maps relevant elements and supports complex filters, joins, aggregations, or other operations. Search engine technology can be leveraged to convert the NLQ to an intermediate semantic query. A dimensional model over the relational database can be leveraged to convert the semantic query to the SLQ. A single NLQ might map to as many possible SLQs, in which case a ranking algorithm for ranking terms as well as tables in the database can select the most likely SLQ, which can be presented to the user.
Leitersdorf generally teaches generating an inverted index of medical related documents, receiving a medical search query from a user, expanding and augmenting the received medical search query thereby generating an enhanced medical search query, retrieving all the medical related documents in the inverted index which are relevant to the enhanced medical search query, ranking the retrieved medical related documents according to a master expression, presenting the ranked retrieved medical related documents to the user, receiving at least one user feedback response from the user to a respective one of the ranked retrieved medical related documents, for each received user feedback response evaluating and storing at least one feature of the respective one of the ranked retrieved medical related documents and modifying the master expression based on the received user feedback response using at least one machine learning algorithm.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims 1, 13 and 25. An updated prior art search was .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166